Exhibit 10.2

 

[Employee/Director – Time-Based Vesting]

 

 

NOTICE OF OPTION GRANT UNDER THE

DIAMEDICA THERAPEUTICS INC. 2019 OMNIBUS INCENTIVE PLAN

 

Pursuant to the DiaMedica Therapeutics Inc. 2019 Omnibus Incentive Plan (as may
be amended from time to time, the “Plan”), DiaMedica Therapeutics Inc., a
corporation organized under the laws of British Columbia (including any
successor thereto as provided in Section 22.5 of the Plan, the “Company”),
hereby grants to the individual named below (the “Participant”) an Option
(the “Option”) to purchase from the Company that number of voting common shares,
no par value, of the Company (each, a “Share” and collectively, the “Shares”),
as indicated below at an exercise price per Share equal to the amount as
indicated below (the “Exercise Price”). The Option is subject to all of the
terms and conditions set forth in this Notice of Option Grant (this “Grant
Notice”), in the Option Award Agreement attached hereto (the “Award Agreement”),
and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein will have the meaning set forth
in the Plan. This Option grant has been made as of the grant date indicated
below, which shall be referred to as the “Grant Date.”

 

Grant ID: [Insert Grant ID number]         Participant: [Insert Participant
Name]     Grant Date: [Insert Grant Date]     Total Number of Shares   Subject
to Option: [Insert Number of underlying Shares], subject to adjustment as
provided in the Plan.     Exercise Price Per Share: USD $[Insert Exercise
Price], subject to adjustment as provided in the Plan.     Expiration Date:
[Insert Expiration Date], but no later than as provided in Section 3.2 of the
Award Agreement.     Type of Option: Non-Statutory Stock Option     Vesting
Schedule: Except as otherwise provided in Section 3 of the Award Agreement, the
Participant’s right to exercise the Option shall vest:       [on a cumulative
basis, over a [three]-year period in [12] equal [quarterly] installments
commencing on the [three-month] anniversary of the Grant Date];       OR      
[in full on [_________]/the [one/two/three/four/___]-[year/month] anniversary of
the Grant Date];       Provided, however, that the Participant remains
continuously employed by or provides services to the Company, or one of its
Subsidiaries or Affiliates, through the applicable vesting date.

 

*  *  *  *  *

 

 

--------------------------------------------------------------------------------

 

 

The Participant must accept the grant by executing this Grant Notice in the
space provided below and returning the original execution copy to the Company or
otherwise indicating affirmative acceptance of this grant electronically
pursuant to procedures established by the Company and/or its third party
administrator. Execution or affirmative acceptance of this Grant Notice by
electronic means represents an agreement and acceptance to execute or accept
this Grant Notice by electronic means in accordance with the United States ESIGN
Act (15 U.S.C. Chapt. 96, et al.) or other Applicable Law. The undersigned
Participant acknowledges that he or she has received a copy of this Grant
Notice, the Award Agreement, the Plan and the Plan Prospectus. As an express
condition to this grant, the Participant agrees to be bound by the terms of this
Grant Notice, the Award Agreement and the Plan. The Participant has read
carefully and in its entirety the Award Agreement and specifically the
acknowledgements in Section 7.9 thereof. This Grant Notice, the Award Agreement
and the Plan set forth the entire agreement and understanding of the Company and
the Participant with respect to the grant, vesting and administration of the
Option award and supersede all prior agreements, arrangements, plans and
understandings. This Grant Notice (which includes the attached Award Agreement)
may be executed in two counterparts each of which will be deemed an original and
both of which together will constitute one and the same instrument.

 

DIAMEDICA THERAPEUTICS INC.   Participant                           By: [Name of
Officer]   [Name of Participant]   Title: [Title of Officer]      

 

2

--------------------------------------------------------------------------------

 

 

OPTION AWARD AGREEMENT

 

Pursuant to the Notice of Option Grant (the “Grant Notice”) to which this Option
Award Agreement (this “Agreement”) is attached and which Grant Notice is
included in and part of this Agreement, and subject to the terms of this
Agreement and the DiaMedica Therapeutics Inc. 2019 Omnibus Incentive Plan (as
may be amended from time to time, the “Plan”), DiaMedica Therapeutics Inc., a
corporation organized under the laws of British Columbia (including any
successor thereto as provided in Section 22.5 of the Plan, the “Company”), and
the Participant named in the Grant Notice (the “Participant”) agree as follows:

 

1.          Incorporation of Plan; Definitions. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement or in
the Grant Notice will have the same meanings as set forth in the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan and any ambiguities in this Agreement will be interpreted by reference to
the Plan. In the event that any provision of this Agreement is not authorized by
or is inconsistent with the terms of the Plan, the terms of the Plan will
prevail. Pursuant to and in accordance with the terms of the Plan, the Committee
will have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision will be
final, binding and conclusive upon the Participant and his or her legal
representatives in respect of any questions arising under the Plan or this
Agreement. A copy of the Plan and the Plan Prospectus have been delivered to the
Participant together with this Agreement.

 

2.        Grant of Option. The Company hereby grants to the Participant an
Option (the “Option”), such Option to be either an Incentive Stock Option or
Non-Statutory Stock Option as marked on the Grant Notice, to purchase from the
Company that number of voting common shares, no par value, of the Company (each,
a “Share” and collectively, the “Shares”), and at an exercise price per Share
equal to the amount as indicated in the Grant Notice (the “Exercise Price”), all
subject to adjustment as provided in the Plan, and subject to the terms,
conditions and restrictions set forth herein and in the Plan. If this Option is
a Non-Statutory Stock Option as marked in the Grant Notice, this Option is not
intended to satisfy the requirements of Section 422 of the United States
Internal Revenue Code of 1986, as amended.

 

3.           Vesting and Exercisability of Option; Expiration of Option;
Forfeiture.

 

3.1     Vesting and Exercisability of Option. Except as otherwise provided under
this Agreement, the Participant’s right to exercise the Option shall vest in
accordance with the Vesting Schedule set forth in the Grant Notice (each, a
“Vesting Date”); provided, however, that the Participant remains continuously
employed by or provides services to the Company, or one of its Subsidiaries or
Affiliates, through the applicable Vesting Date.

 

3.2     Duration of Exercisability. Any installments provided for in the Vesting
Schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the Vesting Schedule set forth
in the Grant Notice shall remain vested and exercisable until the Expiration
Date of the Option set forth in the Grant Notice (the “Expiration Date”) or
until the Option becomes unexercisable under Section 3.4 of this Agreement;
provided, however, that if the exercise of the vested portion of the Option is
prevented by the provisions of Section 17 of the Plan, the vested portion of the
Option will remain exercisable until thirty (30) days after the date such
exercise first would no longer be prevented by such provisions, but in any event
no later than the Expiration Date of such Option.

 

3.3     Change in Control. Except as otherwise provided in an Individual
Agreement between the Company, or one of its Subsidiaries or Affiliates, and the
Participant, upon a Change in Control, the Option will be subject to Section 15
of the Plan.

 

3

--------------------------------------------------------------------------------

 

 

3.4     Effect of Termination of Employment or Other Service. Except as
otherwise provided in Section 13.4 or 13.5 of the Plan or an Individual
Agreement between the Company, or any of its Subsidiaries or Affiliates, and the
Participant: (a) if the Participant’s service with the Company, including its
Subsidiaries and Affiliates, is terminated for Cause, then the Option will be
immediately terminated and forfeited; (b) if the Participant’s service with the
Company, including its Subsidiaries and Affiliates, is terminated by reason of
the Participant’s death or Disability, then the Option will, to the extent
exercisable as of the date of such termination, remain exercisable for a period
of one (1) year after the date of such termination (but in no event after the
Expiration Date); and (c) if the Participant’s service with the Company,
including its Subsidiaries and Affiliates, is terminated for any reason other
than for Cause, death or Disability, then the Option will, to the extent
exercisable as of the date of such termination, remain exercisable for a period
of ninety (90) days after the date of such termination (but in no event after
the Expiration Date).

 

3.5     Effect of Actions Constituting Cause or Adverse Action; Forfeiture or
Clawback. The Option is subject to the forfeiture provisions set forth in
Section 13.5 of the Plan, including those applicable if the Participant is
determined by the Committee to have taken any action that would constitute Cause
or an Adverse Action and any forfeiture or clawback requirement under Applicable
Law or any policy adopted from time to time by the Company.

 

4.           Method of Exercise.

 

4.1     Notice. The Option may be exercised by the Participant in whole or in
part from time to time, subject to the vesting and other conditions contained in
the Plan and in this Agreement, by delivery, in person, by facsimile or
electronic transmission (if confirmed) or through the mail, to the Company at
its principal executive office in Minneapolis, Minnesota (Attention: Chief
Financial Officer), of a written notice of exercise. Such notice must be in a
form satisfactory to the Committee, must identify the Option, must specify the
number of Shares with respect to which the Option is being exercised, and must
be signed by the person or persons so exercising the Option. Such notice must be
accompanied by payment in full of the total purchase price of the Shares
purchased. If the Option is being exercised, as provided by the Plan, by any
person or persons other than the Participant, the notice must be accompanied by
appropriate proof of right of such person or persons to exercise the Option. As
soon as practicable after the effective exercise of the Option, the Participant
will be recorded on the books of the Company as the owner of the Shares
purchased, and the Company will deliver to the Participant one or more duly
issued stock certificates or book-entry notations evidencing such ownership or
electronic delivery of such Shares will be made to Participant’s designated
brokerage account.

 

4.2    Payment. The total purchase price of the Shares to be purchased upon
exercise of the Option must be paid entirely in cash or cash equivalent
(including check, bank draft or money order); provided, however, that the
Committee, in its sole discretion, may allow such payments to be made, in whole
or in part, by: (i) tender, or attestation as to ownership, of Previously
Acquired Shares; (ii) a Broker Exercise Notice; (iii) a “net exercise” pursuant
to Section 6.5(b) of the Plan; (iv) a promissory note (on terms acceptable to
the Committee in its sole discretion); (v) such other consideration as may be
approved by the Committee from time to time; or (vi) a combination of such
methods.

 

5.           Rights of Participant.

 

5.1     Employment or Other Service. Nothing in this Agreement will interfere
with or limit in any way the right of the Company, or one of its Subsidiaries or
Affiliates, to terminate the employment or service of the Participant at any
time, nor confer upon the Participant any right to continue employment or
service with the Company, or one of its Subsidiaries or Affiliates.

 

4

--------------------------------------------------------------------------------

 

 

5.2     Rights as a Shareholder. The Participant will have no rights as, or
privileges of, a shareholder of the Company, including, without limitation,
voting rights and rights to dividends, with respect to Shares issuable upon
exercise of the Option unless and until the Participant exercises the Option and
becomes the holder of record of such Shares (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company or electronic delivery of such Shares has been made to Participant’s
designated brokerage account). No adjustment shall be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 4.5 of the Plan.

 

5.3     Restrictions on Transfer. Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by the
Plan, no right or interest of the Participant in the Option prior to exercise of
the Option will be assignable or transferable, or subjected to any lien, during
the lifetime of the Participant, either voluntarily or involuntarily, directly
or indirectly, by operation of law or otherwise. Any attempt to transfer, assign
or encumber the Option other than in accordance with this Agreement and the Plan
will be null and void and the Option will be forfeited and immediately returned
to the Company.

 

6.          Withholding Taxes. The Company is entitled to (a) withhold and
deduct from future wages of the Participant (or from other amounts that may be
due and owing to the Participant from the Company, or one of its Subsidiaries or
Affiliates), or make other arrangements for the collection of, all amounts the
Company reasonably determines are necessary to satisfy any and all federal,
foreign, state and local withholding and employment related tax requirements
attributable to the Option, including the grant, vesting or exercise of, the
Option, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
Shares upon exercise of the Option. The Committee may, in its sole discretion
and upon terms and conditions established by the Committee, permit or require
the Participant to satisfy, in whole or in part, any withholding or employment
related tax obligation in connection with the Option by withholding Shares
issuable upon exercise of the Option. When withholding Shares for taxes is
effected under this Agreement and the Plan, Shares will be withheld only up to
an amount based on the maximum statutory tax rates in the Participant’s
applicable tax jurisdiction or such other rate that will not trigger a negative
accounting impact on the Company.

 

7.           Miscellaneous.

 

7.1     Governing Law. The validity, construction, interpretation,
administration and effect of this Agreement and any rules, regulations and
actions relating to this Agreement will be governed by and construed exclusively
in accordance with the laws of the State of Delaware, notwithstanding the
conflicts of laws principles of any jurisdictions.

 

7.2     Interpretation. Any dispute regarding the interpretation of this
Agreement will be submitted by the Participant or by the Company forthwith to
the Committee for review. The resolution of such a dispute by the Committee will
be final and binding on all parties.

 

7.3     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

 

7.4     Notices. All notices, requests or other communications provided for in
this Agreement must be made, if to the Company, to DiaMedica Therapeutics Inc.,
Attn: Chief Financial Officer, 2 Carlson Parkway, Suite 260, Minneapolis, MN
55447, and if to the Participant, to the last known mailing address of the
Participant contained in the records of the Company. All notices, requests or
other communications provided for in this Agreement must be made in writing
either (a) by personal delivery, (b) by facsimile or electronic mail with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication will be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication sent to the Company is not
received during regular business hours, it will be deemed to be received on the
next succeeding business day of the Company.

 

5

--------------------------------------------------------------------------------

 

 

7.5     Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Option by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line system
established and maintained by the Company or a third party vendor designated by
the Company.

 

7.6     Other Laws. The Company will have the right to refuse to issue Shares to
the Participant upon exercise of the Option if the Company acting in its
absolute discretion determines that the issuance or transfer of such Shares
might violate any Applicable Law.

 

7.7     Investment Representation. The Participant hereby represents and
covenants that (a) any Share acquired upon exercise of the Option will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the United States Securities Act of 1933, as amended (the
“Securities Act”), unless such acquisition has been registered under the
Securities Act and any applicable state securities laws; (b) any subsequent sale
of any such Shares will be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, the Participant will
submit a written statement, in form satisfactory to the Company, to the effect
that such representation (x) is true and correct as of the date of vesting of
any Shares hereunder or (y) is true and correct as of the date of any sale of
any such Share, as applicable. As a further condition precedent to the delivery
to the Participant of any Shares upon exercise of the Option, the Participant
will comply with all regulations and requirements of any regulatory authority
having control of or supervision over the issuance or delivery of the Shares
and, in connection therewith, will execute any documents which the Company will
in its sole discretion deem necessary or advisable.

 

7.8     Non-Negotiable Terms. The terms of this Agreement and the Option are not
negotiable, but the Participant may refuse to accept the Option by notifying the
Company’s Chief Financial Officer in writing within thirty (30) day after the
Grant Date set forth in the Grant Notice.

 

7.9     Acknowledgement by the Participant. In accepting the Option, the
Participant hereby acknowledges that:

 

(a)     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan.

 

(b)     The grant of the Option is voluntary and does not create any contractual
or other right to receive future Option grants, or benefits in lieu of Options,
even if Options have been granted repeatedly in the past.

 

(c)     All decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company.

 

6

--------------------------------------------------------------------------------

 

 

(d)     The Participant is voluntarily participating in the Plan.

 

(e)     The award of Options is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, or
one of its Subsidiaries or Affiliates, and which is outside the scope of the
Participant’s employment contract, if any.

 

(f)     The award of Options is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company, or one of its Subsidiaries or Affiliates.

 

(g)     The award of Options or this Agreement will not be interpreted to form
an employment contract with the Company, or one of its Subsidiaries or
Affiliates.

 

(h)     The future value of the Shares issuable upon exercise of the Option is
unknown and cannot be predicted with certainty and if the Option vest and is
exercised by the Participant, the value of those Shares may increase or
decrease.

 

(i)     In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Shares acquired upon exercise of the Option resulting from
termination of employment by the Company (for any reason whatsoever and whether
or not in breach of applicable labor laws) and the Participant hereby
irrevocably releases the Company, including its Subsidiaries and Affiliates,
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
acceptance of the Option, the Participant shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim.

 

(j)     In the event of termination of the Participant’s employment with the
Company (whether or not in breach of local labor laws), the Participant’s right
to receive the Option and vest in the Option under the Plan, if any, will
terminate effective as of the date of termination of his or her active
employment as determined in the sole discretion of the Committee and will not be
extended by any notice of termination of employment or severance period provided
to the Participant by contract or practice of the Company, or one of its
Subsidiaries or Affiliates, or mandated under local law and the Committee will
have the sole discretion to determine the date of termination of the
Participant’s active employment for purposes of the Option.

 

(k)     Neither the Company nor one of its Subsidiaries or Affiliates is
providing any tax, legal or financial advice, nor is the Company or one of its
Subsidiaries or Affiliates making any recommendations regarding the
Participant’s participation in the Plan, acceptance of the Option, acquisition
of Shares upon vesting and exercise of the Option or any sale of such Shares.

 

(l)     The Participant has been advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

*  *  *  *  *

 

7